Exhibit 10.6

 

MEDAREX, INC.

2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE (THE “GRANT NOTICE”)

 

Medarex, Inc. (“Medarex”), pursuant to Section 9 of the Medarex, Inc. 2005
Equity Incentive Plan (the “Plan”), hereby awards to the Participant named below
a Restricted Stock Unit Award covering the number of shares of Medarex’s common
stock (“Stock”) set forth below (the “Award”).  This Award will be evidenced by
a Restricted Stock Unit Award Agreement (the “Agreement”).  This Award is
subject to all of the terms and conditions as set forth herein and in the
Agreement, the Restricted Stock Unit Deferral Election Agreement (if applicable)
and the Plan, all of which are incorporated herein in their entirety.

 

Participant:

 

Date of Grant:

 

Number of Shares of Stock Subject to Award:

 

 

Vesting Schedule:

The Stock subject to this Award shall vest in accordance with the following
schedule, provided that (i) vesting shall cease upon termination of
Participant’s Service, except as otherwise provided in Participant’s Employment
Agreement (as defined below) and (ii) this Award shall become fully and
immediately vested upon a Change in Control (as defined in the Plan):

 

 

 

One-fourth (1/4th) of the Stock subject to this Award shall vest on the date
that is thirteen (13) months after the Date of Grant, and one-fourth (1/4th) of
the Stock subject to this Award shall vest on the second, third and fourth
anniversaries of the Date of Grant.

 

Additional Terms/Acknowledgements:  The undersigned acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Restricted
Stock Unit Deferral Election Agreement (if applicable) and the Plan. 
Participant further acknowledges that as of the Date of Grant, this Grant
Notice, the Agreement, the Restricted Stock Unit Deferral Election Agreement (if
applicable) and the Plan set forth the entire understanding between Participant
and Medarex regarding the acquisition of shares of Stock of Medarex and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:

 

OTHER AGREEMENTS:

Participant’s Employment Agreement, dated                     , as

 

Amended (the “Employment Agreement”)

 

MEDAREX, INC.

PARTICIPANT:

 

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

ATTACHMENT:

Restricted Stock Unit Award Agreement, Restricted Stock Unit Deferral Election
Agreement, and the Medarex, Inc. 2005 Equity Incentive Plan

 

1

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT II

 

RESTRICTED STOCK UNIT

DEFERRAL ELECTION AGREEMENT

 

3

--------------------------------------------------------------------------------


 

ATTACHMENT III

 

2005 EQUITY INCENTIVE PLAN

 

4

--------------------------------------------------------------------------------


 

MEDAREX, INC.

2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (“Agreement”), Medarex, Inc.
(“Medarex”) has awarded you a Restricted Stock Unit Award pursuant to Section 9
of the Medarex, Inc. 2005 Equity Incentive Plan (the “Plan”) for the number of
shares of Medarex’s common stock (“Stock”) indicated in the Grant Notice
(collectively, the “Award”).  Capitalized terms not explicitly defined in this
Agreement but defined in the Plan shall have the same definitions as in the
Plan.

 

The details of your Award are as follows.

 

1.             DISTRIBUTION OF SHARES OF STOCK.  Medarex will deliver to you a
number of shares of Stock equal to the number of vested shares of Stock subject
to your Award on the vesting date or dates provided in your Grant Notice;
provided, however, that:

 

(a)           If, no later than [INSERT DATE (30 days after the Date of Grant)],
you elect to defer delivery of such shares of Stock beyond the vesting date,
then Medarex shall deliver such shares to you on the date or dates that you so
elect;

 

(b)           Notwithstanding any deferral election made pursuant to
Section 1(a), upon your termination of Service for any reason, death or
Disability, all vested shares of Stock subject to your Award will be delivered
to you as soon as practicable after such date of termination, death or
Disability, as applicable;

 

(c)           Notwithstanding any deferral election made pursuant to
Section 1(a), if a Change in Control occurs and such Change in Control also
constitutes a change in control event within the meaning of Section 409A of the
Code and the Treasury Regulations promulgated thereunder, all vested shares of
Stock subject to your Award shall be delivered to you as soon as practicable
after such Change in Control; and

 

(d)           Notwithstanding the foregoing, in the event that Medarex
determines that you are subject to its policy regarding insider trading of its
stock and any shares of Stock subject to your Award are scheduled to be
delivered on a day (the “Original Distribution Date”) that does not occur during
an open “window period” applicable to you, as determined by Medarex in
accordance with such policy, then such shares shall not be delivered on such
Original Distribution Date and shall instead be delivered as soon as practicable
within the next open “window period” applicable to you pursuant to such policy;
provided, however, that in no event shall the delivery of the shares be delayed
pursuant to this provision beyond the later of: (i) December 31st of the same
calendar year of the Original Distribution Date, or (ii) the 15th day of the
third calendar month following the Original Distribution Date.

 

1

--------------------------------------------------------------------------------


 

2.             CONSIDERATION.   The Stock delivered to you pursuant to Section 1
of this Agreement shall be deemed paid, in whole or in part, in consideration of
your services to Medarex in the amounts and to the extent required by law.

 

3.             VESTING.  Subject to the limitations contained herein, your Award
shall vest as provided in the Grant Notice, provided that (i) vesting shall
cease upon termination of your Service, except as otherwise provided in your
Employment Agreement with Medarex dated                       , as amended (the
“Employment Agreement”) and (ii) your Award shall become fully and immediately
vested upon a Change in Control.  Except as otherwise provided in the Employment
Agreement, upon termination of your Service, you shall forfeit any portion of
your Award that is unvested at the time of such termination.

 

4.             DIVIDENDS.  You shall be entitled to receive Dividend Equivalents
with respect to the payment of cash dividends on Stock having a record date
prior to date on which your Restricted Stock Units are settled.  Such Dividend
Equivalents, if any, shall be paid by crediting you with additional whole
Restricted Stock Units as of the date of payment of such cash dividends.  The
number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (x) the amount of cash
dividends paid on such date with respect to the number of shares of Stock
represented by the Restricted Stock Units previously credited to you by (y) the
Fair Market Value per share of Stock on such date. Such additional Restricted
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time (or as soon thereafter as
practicable) as the Restricted Stock Units originally subject to your Award.

 

5.             NUMBER OF SHARES.   The number of shares of Stock subject to your
Award may be adjusted from time to time for capitalization adjustments, as
provided in Section 4(c) of the Plan.

 

6.             ADDITIONAL RESTRICTIONS OR CONDITIONS TO ISSUANCE AND DELIVERY OF
SHARES.  Notwithstanding any other provision of this Agreement or the Plan,
Medarex shall not be obligated to issue or deliver any shares of Stock pursuant
to this Agreement (i) until all additional restrictions or conditions to the
Award have been satisfied or removed, (ii) until, in the opinion of counsel to
Medarex, all applicable federal and state laws and regulations have been
complied with, including, but not limited to, the registration of such shares
under the Securities Act or a determination by Medarex that such issuance or
delivery would be exempt from the registration requirements of the Securities
Act, (iii) if the outstanding Stock is at the time listed on any stock exchange
or included for quotation on an inter-dealer system, until the shares to be
delivered have been listed or included or authorized to be listed or included on
such exchange or system upon official notice of notice of issuance, (iv) if it
might cause Medarex to issue or sell more shares of Stock than Medarex is then
legally entitled to issue or sell, and (v) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
counsel to Medarex.

 

7.             EXECUTION OF DOCUMENTS.  You hereby acknowledge and agree that
your execution of the Grant Notice shall also be deemed to be your execution of
this Agreement.  This Agreement shall be deemed to be signed by Medarex and you
upon the respective signing by Medarex and you of the Grant Notice to which it
is attached.

 

2

--------------------------------------------------------------------------------


 

8.             COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE. 
Notwithstanding anything to the contrary set forth herein, Medarex may amend
this Agreement and your Award at any time and in any and all respects without
your consent as Medarex may, in its sole discretion, deem appropriate in order
to comply with the requirements of the Treasury Department regulations and other
guidance governing Section 409A of the Code.  Medarex will notify you of any
such changes made to this Agreement and your Award.

 

9.             NON-TRANSFERABILITY.  Your Award is not transferable, except by
will or by the laws of descent and distribution.  Notwithstanding the foregoing,
by delivering written notice to Medarex, in a form satisfactory to Medarex, you
may designate a third party who, in the event of your death, will thereafter be
entitled to receive any distribution of shares of Stock pursuant to Section 1 of
this Agreement.

 

10.          AWARD NOT A SERVICE CONTRACT.  Your Award is not an employment or
service contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the service of Medarex or
an Affiliate, or on the part of Medarex or an Affiliate to continue such
service.  In addition, nothing in your Award will obligate Medarex or an
Affiliate, their respective stockholders, boards of directors or employees to
continue any relationship that you might have as an employee of Medarex or an
Affiliate.

 

11.          UNSECURED OBLIGATION.  Your Award is unfunded, and as a holder of a
vested Restricted Stock Unit Award, you will be considered an unsecured creditor
of Medarex with respect to its obligation, if any, to issue shares of Stock
pursuant to this Agreement.  You will not have voting or any other rights as a
stockholder of Medarex with respect to the shares of Stock subject to your Award
until such shares of Stock are issued to you pursuant to Section 1 of this
Agreement.   Upon such issuance, you will obtain full voting and other rights as
a stockholder of Medarex.  Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and Medarex or any other
person.

 

12.          WITHHOLDING OBLIGATIONS.

 

(a)            On or before the time you receive a distribution of shares of
Stock pursuant to your Award, or at any time thereafter as requested by Medarex,
you hereby authorize any required withholding from the shares of Stock, payroll
and any other amounts payable to you and otherwise agree to make adequate
provision for any sums required to satisfy the Federal, state, local and foreign
tax withholding obligations of Medarex or an Affiliate, if any, which arise in
connection with your Award.

 

(b)            Unless the tax withholding obligations of Medarex and/or any
Affiliate are satisfied, Medarex will have no obligation to issue a certificate
for such shares of Stock.

 

13.          NOTICES.  All notices with respect to the Plan shall be in writing
and shall be hand delivered or sent by first class mail or reputable overnight
delivery service, expenses prepaid.  Notice may also be given by electronic mail
or facsimile and shall be effective on the date transmitted if confirmed within
24 hours thereafter by a signed original sent in a manner provided in the
preceding sentence.  Notices to Medarex or the Committee shall be delivered or

 

3

--------------------------------------------------------------------------------


 

sent to Medarex’s headquarters, to the attention of its Chief Financial
Officer.  Notices to any Participant or holder of shares of Stock issued
pursuant to an Award shall be sufficient if delivered or sent to such person’s
address as it appears in the regular records of Medarex or its transfer agent.

 

14.          HEADINGS.  The headings of the Sections in this Agreement are
inserted for convenience only and will not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.

 

15.          AMENDMENT.  Nothing in this Agreement shall restrict Medarex’s
ability to exercise its discretionary authority pursuant to Section 3 of the
Plan; provided, however, that no such action may, without your consent,
adversely affect your rights under your Award and this Agreement. 
Notwithstanding the foregoing, Medarex may amend this Agreement and your Award
without your consent as provided in Section 8 of this Agreement.  Without
limiting the foregoing, the Committee reserves the right to change, by written
notice to you, the provisions of this Agreement in any way it may deem necessary
or advisable to carry out the purpose of the grant as a result of any change in
applicable laws or regulations or any future law, regulation, ruling, or
judicial decision, provided that any such change will be applicable only to
rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

16.          MISCELLANEOUS.

 

(a)            The rights and obligations of Medarex under your Award will be
transferable by Medarex to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by Medarex’s successors and assigns.

 

(b)            You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of Medarex to carry
out the purposes or intent of your Award.

 

(c)            You acknowledge and agree that you have reviewed your Award in
its entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.

 

(d)            This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)            All obligations of Medarex under the Plan and this Agreement will
be binding on any successor to Medarex, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of Medarex.

 

17.          GOVERNING PLAN DOCUMENT.  Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the

 

4

--------------------------------------------------------------------------------


 

provisions of your Award and those of the Plan, the provisions of the Plan will
control; provided, however, that Section 1 of this Agreement will govern the
timing of any distribution of shares of Stock under your Award.  The Committee
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation, and application of the Plan as are
consistent therewith and to interpret or revoke any such rules.  All actions
taken and all interpretations and determinations made by the Committee will be
final and binding upon you, Medarex, and all other interested persons.  No
member of the Committee will be personally liable for any action, determination,
or interpretation made in good faith with respect to the Plan or this Agreement.

 

18.          CHOICE OF LAW.  The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of New Jersey without
regard to its conflicts of laws rules.

 

19.          SEVERABILITY.  If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 

5

--------------------------------------------------------------------------------


 

MEDAREX, INC.

2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT DEFERRAL ELECTION AGREEMENT

 

Please complete this Election Agreement and return a signed copy to Deanna
Dietl, Senior Director of Human Resources of Medarex, Inc. (“Medarex”) no later
than [insert date (30 days after the Date of Grant)].

 

Defined terms not explicitly defined in this Election Agreement but defined in
the Medarex, Inc. 2005 Equity Incentive Plan (the “Plan”), your Restricted Stock
Unit Award Agreement (“Agreement”) or your Restricted Stock Unit Award Grant
Notice (“Grant Notice”) shall have the same definitions as in the Plan,
Agreement or Grant Notice, as applicable.

 

Name:

 

INSTRUCTIONS

 

In making this election, the following rules apply:

 

·                  You may elect to defer your receipt of all shares of vested
Stock subject to your Restricted Stock Unit Award (“Award”) to a specified date
that occurs after the final vesting date of your Award.  If you do not elect
such a specified date, then the shares of vested Stock subject to your Award
will be issued upon the vesting date(s) indicated in your Grant Notice (or as
soon as practicable thereafter).  Notwithstanding the foregoing, as described in
Section 1 of your Agreement, the distribution of such shares may be delayed if
Medarex determines that you are subject to its policy regarding insider trading
of its stock and such shares are scheduled to be delivered on a day that does
not occur during an open “window period” applicable to you, as determined by
Medarex in accordance with such policy.

 

·                  Notwithstanding any deferral election you make on this
Election Agreement, upon termination of your Service for any reason, death or
Disability, you will receive all shares of vested Stock subject to your Award as
soon as practicable following such termination, death or Disability, as
applicable, except that if you are a “specified employee” (as defined in
Section 409A(a)(2)(B) of the Code) (definition includes officers earning over
$150,000 in 2008), the distribution of all such shares due to your termination
of Service shall not be made until 6 months following the date of such
termination (or if earlier, your date of death).

 

·                  In the event of a Change in Control (as defined in the Plan),
your Award shall become fully and immediately vested.  If the Change in Control
meets certain requirements, all shares of Stock subject to your Award shall be
distributed as soon as practicable after such Change in Control, notwithstanding
any deferral election you make on this Election Agreement.

 

·                  If you wish to further defer distribution of your Award after
you have submitted this Election Agreement, you may do so by making a subsequent
deferral election in a form specified by Medarex.  Please note, however, that
such subsequent deferral election must be made more than 12 months prior to the
Original Distribution Date and must defer distribution to a date that is at
least 5 years after the Original Distribution Date.

 

·                  Notwithstanding any provision in this Election Agreement or
your Grant Notice, the Agreement or the Plan to the contrary, the issuance of
the vested Stock subject to your Award shall be made in a manner that complies
with the requirements of Section 409A of the Code; provided however, that
nothing in this paragraph shall require the payment of benefits to you earlier
than they would otherwise be payable under your Award.

 

1

--------------------------------------------------------------------------------


 

DEFERRAL ELECTION

 

I hereby irrevocably elect to defer receipt of all of the shares of vested Stock
subject to the above-referenced Restricted Stock Unit Award until the date that
is                            years following the final vesting date of the
Award (or as soon as practicable thereafter).

 

Terms and Conditions

 

By signing this form, you hereby acknowledge your understanding and acceptance
of the following:

 

l.         Withholding.  Medarex shall have the right to deduct from the shares
of Stock, payroll and any other amounts payable to you, any federal, state, or
local tax required by law to be withheld or to make suitable arrangements for
the payment of such amounts.  Unless the tax withholding obligations of Medarex
are satisfied, Medarex will have no obligation to issue a certificate for such
shares of Stock.

 

2.        Nonassignable.  Your rights and interests under this Election
Agreement may not be assigned, pledged, or transferred.

 

3.        Bookkeeping Account.  Medarex will establish a bookkeeping account to
reflect the number and Fair Market Value of shares of Stock that you acquire
pursuant to your Award.

 

4.        Governing Law.  This Agreement shall be construed and administered
according to the laws of the State of New Jersey.

 

5.        No Guarantee.  Medarex may modify or terminate the Plan at any time in
accordance with the terms of the Plan.  Such modification or termination may
void the election made hereunder.  This Agreement is not intended to constitute
a contract of employment or service with Medarex nor guarantee of employment for
any minimum period.

 

6.        Unfunded Status.  You acknowledge that your Award is unfunded, and all
shares of Stock payable to you under your Award represent merely unfunded,
unsecured promises of Medarex to provide a benefit to you in the future.  To the
extent that you acquire a right to receive shares of Stock from Medarex pursuant
to this Award, such right shall be no greater than the right of any unsecured
general creditor of Medarex.

 

Please sign below to indicate your acceptance and agreement with all the terms
and provisions of this Election Agreement:

 

 

 

 

Signature

 

 

 

Date: 

 

 

 

2

--------------------------------------------------------------------------------


 

MEDAREX, INC.

2005 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT SUBSEQUENT DEFERRAL ELECTION

 

I hereby acknowledge that I previously elected to receive a distribution of
vested shares of Stock subject to my Restricted Stock Unit Award
dated                            , 200       [fill in Date of Grant]
on                            , 200       [fill in Original Distribution Date].

 

I hereby elect to further defer distribution of such vested shares of Stock
subject to such Restricted Stock Unit Award until the following date:
                                             [fill in date that is five years
after the Original Distribution Date or later].

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

Date:

 

 

1

--------------------------------------------------------------------------------